Citation Nr: 0205361	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-40 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition (other than post-traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a right eye 
disorder. 

6.  Entitlement to service connection for a left leg 
disorder.




REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
September 1977 to September 1980, and in the Army from June 
1981 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision which denied service 
connection for headaches, from a March 1995 RO decision which 
denied service connection for right eye and left leg 
disorders, and from September 1998 decisions which denied 
service connection for a cervical spine disorder, PTSD, and 
an anxiety disorder.

With regard to a claim for service connection for a 
psychiatric disorder (other than PTSD), such was denied by 
the Board in August 1994.  Thus the current issue is whether 
new and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (2001).

Service connection was previously denied for painful knee 
joints in an unappealed June 1989 RO decision which became 
final.  Since the 1989 RO decision, service medical records 
for the veteran's 1981-1984 service in the Army were 
received.  These records include some new and material 
evidence as to this issue; thus the claim for service 
connection for a left leg disorder has been reviewed on a de 
novo basis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In March 2000 the Board denied the veteran's claims which are 
currently on appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2001 the VA Secretary filed an 
unopposed motion to remand this matter back to the Board for 
consideration of the newly enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat, 2096.  In July 
2001 the Court issued an order granting the VA Secretary's 
motion, and the case was subsequently returned to the Board.  
By an October 2001 letter the Board gave the veteran's 
attorney an opportunity to submit additional evidence and 
argument; the attorney submitted additional written argument 
in February 2002.


FINDINGS OF FACT

1.  In August 1994, the Board denied the veteran's claim for 
service connection (including direct and secondary service 
connection) for a psychiatric disorder (other than PTSD).  
Evidence received since the August 1994 Board decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  The veteran did not engage in combat with the enemy; 
there is no credible supporting evidence of a stressor which 
might lead to PTSD during service; and he does not have a 
current satisfactory diagnosis of PTSD.

3.  Any chronic headaches, a cervical spine disorder, a right 
eye disorder, and a left leg disorder began many years after 
the veteran's active service and were not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for a 
psychiatric disorder (other than PTSD), and the August 1994 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

4.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

5.  A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

6.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marines from 
September 1977 to September 1980, and in the Army from June 
1981 to June 1984.

The veteran's service medical records from his 1977-1980 
service in the Marines show he was seen in September 1979 
after he had a piece of glass in his right eye.  He reported 
the glass came out but left him with blurred vision and 
sensitivity to sunlight.  Slit lamp examination showed a 
large area of corneal abrasion in the nasal inferior corneal 
area of the right eye.  There was no evidence of any foreign 
body or other pathology; he was given an ointment and an eye 
patch.  The next day it was noted that he was to continue 
with eye drops and the eye patch, and then was to be seen at 
the ophthalmology clinic in the morning.  In October 1979 he 
was seen for intermittent palpitations and hot flashes for 
one week.  The impression was that he was having a 
hypertensive episode.  In August 1980 he was seen for a 
history of borderline hypertension.  He reported that he had 
recent personal stress and anxiety with headaches, recent 
visual changes, and questionable palpitations/tachycardia.  
The assessment was borderline hypertension.  The September 
1980 separation examination from his first period of service 
noted normal eyes and vision (20/20), spine, lower 
extremities, neurological system, and psychiatric system.  On 
the medical history portion of service separation 
examination, he reported he had no eye trouble, depression, 
excessive worry, or nervous trouble of any sort.  He did 
indicate he had or had had swollen or painful joints.

VA outpatient treatment records in 1980 and 1981, between his 
periods of military service, show no findings or complaints 
relative to a nervous condition, headaches, or a cervical 
spine, left leg, or right eye disorder. 

There were no abnormal psychiatric findings during the 
veteran's 1981-1984 service in the Army.  In August 1981 he 
had a mild contusion of the left knee from a fall.  Later 
that month he was seen for intermittent left knee pain and 
weakness, which he said he had had for 6 years with a recent 
exacerbation.  The assessment was weakness and stiffness of 
the left knee of unknown etiology.  In September 1983 he was 
seen for left knee pain for 1 week; he said he had injured 
the knee 2 1/2 weeks earlier.  The assessment was left knee 
pain.  Later in September 1983, there was an assessment of 
patellofemoral syndrome.  X-rays of the left knee were within 
normal limits.  In December 1983 he sustained a superficial 
laceration of the left eyebrow and an abrasion of the left 
leg in a motor vehicle accident.  He was treated in the 
emergency room.  It was noted he was a passenger in a car and 
there had been no loss of consciousness.  It was noted there 
was no abrasion of the left eye.  Later in December 1983, 
about a week after the accident, he was seen at a clinic for 
swelling and tenderness of the left leg, just above the where 
his boot was.  A small abrasion was present.  X-rays showed 
no significant abnormalities.  The assessment was 
questionable cellulitis, and treatment was given.  In May 
1984, the veteran indicated that he did not desire a service 
separation examination, and it was determined that an 
examination was not required.  He was discharged from service 
in June 1984.

In January 1988 the veteran was seen at a VA outpatient 
clinic for a nodule of the right eye for 2 weeks, assessed as 
a stye.  When seen that month at the ophthalmology clinic, it 
was noted that his vision was 20/20, bilaterally, and the 
corneas were clear.   A chalazion of the right upper lid was 
diagnosed.  In March 1988 it was noted that the chalazion of 
the right eye was largely resolved.

In March 1989 the veteran filed a claim for service 
connection for hypertension, a nervous condition, and painful 
knee joints.  

In June 1989 the RO denied service connection for 
hypertension, a nervous condition, and painful knee joints.  
The veteran did not appeal following notification of that 
rating action.  

In January 1990 the RO received the service medical records 
for the veteran's 1981-1984 Army service.

In June 1991 the Board granted the veteran's claim for 
service connection for hypertension.

Records from Doctor's Care Northeast show the veteran was 
seen in 1990 and 1991 primarily for hypertension; no 
complaints or findings relative to headaches or a cervical 
spine, left leg, or right eye condition were noted.

In October 1991 the veteran filed a claim for service 
connection for a nervous condition secondary to his newly 
service-connected hypertension.

In October 1991 the RO held that no new and material evidence 
had been submitted to reopen a claim for service connection 
for a psychiatric disorder.  

Records from Doctor's Care Northeast show the veteran was 
seen in March 1993 for complaints of shortness of breath; the 
diagnosis was a possible ventilatory syndrome.  He was seen 
in July 1993 for complaints of feeling nervous, and the 
diagnosis was mild anxiety disorder.

Outpatient treatment records in 1993 show the veteran was 
receiving regular blood pressure checks.  No findings 
relative to a psychiatric disorder, headaches, a cervical 
spine disorder, a leg condition, or a right eye disorder were 
noted.

A January 1994 medical record from a VA Medical Center (VAMC) 
notes the veteran had tension headaches and hypertension.  
The veteran was seen in May 1994 for complaints of headaches 
and anxiety.  It was noted that he had underwent a 
consultation in September 1993 and had anxiety.

In August 1994 the Board denied the veteran's claim for 
service connection for a nervous condition.  In doing so, the 
Board considered both direct and secondary service 
connection.

Since the 1994 Board decision, copies of VA outpatient 
treatment records showing treatment for various conditions 
from March 1988 have been received; these records show 
treatment primarily for hypertension.  A September 1993 
consultation at the VA mental health clinic was included with 
the outpatient records and shows that the veteran had 
complaints that he could not relax or sleep for years.  It 
was reported that he had lost his job 2 weeks earlier.  The 
assessment was mild situational anxiety due to his job 
situation.  He was referred to a mental health clinic and an 
employment service, but medications were not recommended.  In 
January 1994 it was noted that he had complaints of 
headaches.  In May 1994 he had complaints of headaches and 
anxiety, and said such began in 1977.  In November 1994 he 
was treated for a recent burn of the left foot.  At the eye 
clinic in December 1994, he reported complaints of headaches 
for years.  It was noted that the past eye history was 
unremarkable, and that the veteran had a left eyebrow injury 
in a motor vehicle accident.  The eye structures were normal 
and the assessment was mild myopia.  In January 1995 he was 
seen for complaints of chronic headaches; he reported he had 
headaches since a few days after a motor vehicle accident in 
1983 when he sustained a laceration of his left eyebrow.  The 
history of hypertension was noted.  Examination was within 
normal limits.  The diagnosis was vascular headaches.  A 
January 1995 eye examination was normal.  The veteran was 
seen at a VA neurological clinic in January 1995 for 
complaints of headaches.  He said his headaches began a few 
days after he was in a motor vehicle accident in service in 
1983.  The diagnosis was vascular headaches.

In January 1995 the veteran filed a claim for service 
connection for headaches due to a motor vehicle accident in 
service in December 1983 when he was stationed in Germany.  
He said that his eye and head were impacted in that accident.  
He submitted a translated copy of a document from a 
prosecutor's office of a German court noting there would be 
no criminal prosecution, partly because the accident did not 
result in any serious injuries.

Additional records were received from Doctor's Care Northeast 
in February 1995.  The records show that the veteran was seen 
in March 1990 complaining that he was tired and that it was 
getting worse for the last 3 weeks.  The diagnosis was 
possible headaches.  In May 1994 he had complaints of being 
anxious and wanted to talk about anxiety versus hypertension, 
and the examiner commented that it did not appear that 
anxiety was related to hypertension medications.  Further 
treatment records (not previously of record) relate to 
treatment for hypertension, and there were no findings 
relative to PTSD, a cervical spine disorder, a left leg 
disorder, and a right eye disorder.

In February 1995 the RO granted service connection for a left 
eyebrow laceration scar.

In April 1995 the veteran was seen at a VA clinic and again 
reported headaches; it was noted that he had had a normal CT 
scan in November 1994.  The diagnosis was headaches, migraine 
verses degenerative joint disease of the cervical spine.  
When he was seen at a VA outpatient clinic again in April 
1995; it was noted he was followed at a neurological clinic 
for headaches following a head and right eye injury in 1979 
and 1983 motor vehicle accidents.  The doctor noted that no 
medical records were available.  Examination showed the 
veteran complained of right knee pain on heel and toe 
walking, but had no tenderness.  No focal abnormalities were 
noted, but the veteran had neck pain on turning his head to 
the right.  Strength was 5/5 in all extremities.  The 
diagnosis was headaches (migraine verses degenerative joint 
disease of the cervical spine). 

The veteran testified at a hearing at the RO in December 
1995.  He related that in a September 1979 truck accident a 
jeep and a truck collided and he got glass fragments from the 
windshield in his eyes.  He said he and wore an eye patch for 
8-12 weeks thereafter.  He said he continued to have eye 
problems after service but that he never sought eye treatment 
until 1988.  He related that he had protruding bones in both 
knees since birth, but that the motor vehicle accident in 
service in December 1983 aggravated the left knee condition 
and caused continuing left knee problems since service.  He 
related that he was riding in the back seat of a compact car 
that ran into a tractor-trailer, and his knee struck the back 
of car seat in front of him.  He said the car was destroyed.  
He related that after the accident he came to about 20 feet 
from the car.  He said that the front seat passenger had 
facial trauma from the car windshield glass and had to 
ultimately have reconstructive surgery.  He also said the 
driver sustained chest and leg trauma.

At the RO hearing the veteran submitted December 1995 
statements from his sister and his wife to the effect that he 
was having problems with his eyes and had to wear sunglasses.

The veteran was seen at a VA outpatient clinic in April 1996.  
It was reported that that his headaches were better, but he 
now had pain in his left knee.  It was noted that an April 
1995 X-ray of the cervical spine was negative.  Records from 
a VA ophthalmology clinic show the veteran was seen in May 
1996 for an examination to further assess complaints of 
decreasing vision in his right eye.  He reported that he had 
been extremely photophobic since a corneal abrasion in 
service in 1979.  The assessments included extreme 
photophobia and decreased visual acuity in the right eye with 
a difficult examination, and history of corneal abrasion in 
1979 with related photophobia and decreased visual acuity 
that was worsening (per patient).  In September 1996 it was 
noted that the veteran gave a history of an eye and head 
injury in a 1979 motor vehicle accident, and the assessment 
was likely optic nerve damage/atrophy of the right eye likely 
secondary to motor vehicle accident head/eye injury; 
associated visual field defect of the right eye and 
photophobia.  In October 1996 it was noted that knee X-rays 
were normal; the diagnosis was questionable arthropathy of 
the left knee.  In March 1997 he was seen for left knee 
complaints and gave a history of being injured in a 1983 
motor vehicle accident.  A June 1997 MRI of the left knee 
showed a possible meniscus tear.  VA outpatient treatment 
records in March and April 1998 note the veteran was seen for 
left knee complaints.  It was noted that he had had a recent 
twisting injury.  The assessments were left meniscus tear and 
knee strain.  A May 1998 VA outpatient record showed a 
diagnosis of vascular headaches and degenerative joint 
disease of the cervical and lumbar spine (although it was 
noted that 1995 cervical spine X-rays were negative).

The veteran received an initial VA psychological assessment 
at a VA mental health clinic in May 1998, and thereafter was 
a regular participant in group therapy.  He dated the onset 
of feelings of anxiety, paranoia, irritability, and anger to 
a bad motor vehicle accident in service when a car in which 
he was riding was struck by a semi-truck.  He said one other 
passenger was killed and the driver was injured.  He 
complained of intrusive memories of this incident and 
nightmares.  The diagnosis was PTSD due to a motor vehicle 
accident.  Subsequent progress notes from a group therapy 
clinic note an occasional assessment of PTSD.

In a PTSD questionnaire, submitted in June 1998, the veteran 
related that his stressors for PTSD were a September 1979 
motor vehicle accident in which he sustained a right eye 
injury and cranial trauma, and a December 1983 motor vehicle 
accident in which he sustained cranial trauma.  He indicated 
there were injuries, but no fatalities in the accidents.

On a VA psychiatric examination for the presence of PTSD in 
August 1998, the veteran reported that he had PTSD due to a 
motor vehicle accident in service.  He said that the motor 
vehicle accident was caused when a tractor-trailer pulled in 
front of the car in which he was riding.  He said he woke up 
30 feet from the accident with a head and knee injury and 
that other persons were covered with blood.  He did not know 
if the driver of tractor-trailer survived or not.  The 
examiner reviewed the veteran's service medical records and 
other medical records and noted that PTSD due to the motor 
vehicle accident had been diagnosed.  Following the mental 
status examination, the diagnosis was anxiety disorder.  The 
examiner said that he was not impressed that the veteran's 
injury of a corneal abrasion or seeing blood on other persons 
riding in the truck would be significant enough to make a 
diagnosis of PTSD. 

The veteran testified at a hearing before the Board in May 
1999.  He largely restated his earlier assertions from the RO 
hearing.  At the Board hearing the veteran submitted a May 
1999 statement from his sister, a registered nurse, to the 
effect that she had consulted with him for various medical 
problems and conditions, which he claimed were related to his 
military service.  She said her brother's health was not the 
same as it was before service when he was a healthy and 
productive individual with a strong work ethic.  He also 
submitted a May 1999 statement from a woman who attended a 
support group with him in 1992.  She said he would always get 
loud and upset during the meetings.

The veteran also submitted copies of VA medical records at 
the hearing.  The records (some of which have been previously 
reported or were duplicates of records previously considered) 
show that in October 1980 he gave a history of hypertension, 
wanted his blood pressure checked, and apparently complained 
of headaches; the impression was borderline hypertension.  He 
was seen in September 1981 for complaints of recent headaches 
and an upset stomach/diarrhea, and he also gave a history of 
hypertension; the assessment was history of high blood 
pressure and viral gastroenteritis.  He was seen in December 
1986 for complaints of trouble sleeping for 10 days.  Recent 
(1999) VA treatment records show assessments of PTSD due to a 
motor vehicle accident and a head injury.  One record 
mentions that degenerative joint disease of the cervical 
spine was shown on X-rays.  The recent treatment records note 
that the veteran associated many of his current conditions 
with motor vehicle accidents in service.

In addition to the hearing testimony, the veteran has sent 
many letters to the RO claiming different theories of service 
connection, including that the currently claimed conditions 
are due to motor vehicle accidents in service.

II.  Analysis

A.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder (other than PTSD).

In November 2000, while the veteran's case was pending on 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law, and a recently 
promulgated companion regulation, redefine the VA's 
obligation with respect to notice to a claimant and duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Given the procedural history 
of the case, the veteran and his representative clearly have 
actual notice of evidence required to substantiate the 
application to reopen the claim for service connection.  With 
respect to the duty to assist, the file shows that the VA has 
made reasonable efforts to obtain relevant records and there 
is no indication from the veteran that there is additional 
outstanding evidence which would be relevant to this 
application to reopen his claim.  Under the law and 
regulation, there is no duty to provide a VA examination or 
opinion until a previously denied claim has been reopened by 
new and material evidence.  After reviewing the claims file, 
the Board concludes that the VA has complied with the notice 
and duty to assist provisions contained in the new law and 
regulation.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310.

The claim for direct and secondary service connection for a 
psychiatric condition disorder was denied by the Board in 
August 1994.  That decision is final, with the exception that 
it may later be reopened by the submission of new and 
material evidence. 38 U.S.C.A. §§ 5108, 7104.  The question 
now is whether new and material evidence has been presented 
since the 1994 Board decision, which would permit reopening 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was recently revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus it 
does not apply to the instant case.  66 Fed. Reg. 45620 
(2001).  Even if the Board were to apply this new version of 
38 C.F.R. § 3.156(a), there would be no difference in the 
outcome of the present appeal.

When the Board denied the claim for service connection for a 
nervous condition in August 1994, it considered the service 
medical records which showed an isolated notation that the 
veteran had an episode of anxiety during his first period of 
service.  A chronic psychiatric disorder was not shown during 
either period of service.  The last period of service ended 
in 1984.  The Board also considered private and VA post-
service medical records which first show the presence of a 
psychiatric disorder, an anxiety disorder, in 1993, many 
years after the veteran's last period of service.  There was 
no evidence to link the post-service psychiatric disorder 
with service or to service-connected hypertension.

Evidence submitted since August 1994 Board decision includes 
additional notations of psychiatric symptoms, but none 
earlier than 1993.  The additional medical evidence, again 
noting a psychiatric condition years after service, is 
cumulative or redundant, not new evidence.  Vargas-Gonzales 
v. West, 12 Vet.App. 321 (1999).  Leaving aside the issue of 
service connection for PTSD for the moment, no medical 
records link any current psychiatric pathology to service or 
to an established service-connected condition.  The 
additional medical evidence is not material evidence since it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

Since the August 1994 Board decision, the veteran has 
asserted that his motor vehicle accident in service or his 
service-connected hypertension was a contributing factor in 
the development of his anxiety disorder.  These are redundant 
and cumulative assertions, not new evidence. Vargas-Gonzales, 
supra; Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of a condition, and his 
statements on such matters are not material evidence to 
reopen the claim.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Under these circumstances, the Board concludes that new and 
material evidence has not been submitted since the August 
1994 Board decision which denied service connection for 
psychiatric disorder (other than PTSD).  Thus, the claim has 
not been reopened, and the August 1994 Board decision remains 
final.

B.  Service connection for PTSD.

The veteran claims service connection for PTSD.  Through 
correspondence, rating decisions, and the statement of the 
case, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and a VA examination for 
PTSD has been provided.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The new version 
of the regulation provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  [A recent addition to this regulation concerns 
claimed personal assault in service, but such does not 
pertain to the current claim.  See 67 Fed. Reg. 10330-10332 
(March 7, 2002).] 

The first medical evidence of record, suggesting the 
possibility that the veteran might have PTSD related to 
military service is the VA outpatient treatment record that 
notes an assessment of PTSD in May 1998.  Significantly, the 
initial assessment of PTSD, which was predicated on a finding 
that a motor vehicle accident in 1983 constituted a stressor 
to support the diagnosis of PTSD, relied on an account of the 
accident which is not supported by the evidence.  The VA 
examiner reported that the accident that caused the PTSD 
resulted in the death of a passenger in the car in which the 
veteran was riding.  This conflicts with the account of the 
injuries reported by the veteran at other times, including at 
his hearings and at the August 1998 VA PTSD examination, at 
which he said that other passengers were only injured.  It 
also contradicts the findings of a document from the 
prosecutor's office of a German court noting there would be 
no criminal prosecution, partly because the accident did not 
result in any serious injuries.  Thus, it appears that the 
factual predicate of the 1998 and subsequent outpatient 
diagnoses of PTSD are inaccurate in a very significant 
respect.  The contemporaneous service medical records do not 
reference any injury to the other persons involved in the 
1983 motor vehicle accident, nor do they suggest that the 
accident was serious.

In August 1998 the veteran underwent a thorough VA 
psychiatric examination, with review of his claims folder, 
for the specific purpose of determining if he had a diagnosis 
of PTSD, and the examining doctor found there was no such 
diagnosis.  The Board finds that such assessment is far more 
persuasive than the earlier assessment of PTSD which was 
based on an inaccurate factual premise, since the 1998 VA 
compensation examiner based his determination on a thorough 
examination, a review of historical records, and a more 
accurate account of the incident upon which the VA therapist 
diagnosed PTSD.  See Wensch v. Principi, 15 Vet.App. 362, 366 
(2001).  The veteran's own assertion that he has PTSD is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Even if there were a satisfactory diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  The claimed stressor (being 
in a motor vehicle accident and witnessing injury and death) 
must be corroborated by official service records or other 
credible supporting evidence.  Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under 
DSM-IV, concerning a diagnosis of PTSD, a sufficient stressor 
is one in which a person has been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.  The veteran's service 
medical records support that there was a motor vehicle 
accident but do not support the allegation that it was a 
serious accident with serious injuries as related by the 
veteran to the VA group therapist.  His account of the 
stressor as related by the VA group therapist is contradicted 
by other credible evidence.  In short, there is no credible 
supporting evidence that an in-service stressor, which might 
lead to PTSD, actually occurred, which is one of the 
requirements for service connection.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Service connection for headaches, a cervical spine 
disorder, a left leg disorder, and a right eye disorder.

The veteran claims service connection for headaches, a 
cervical spine disorder, a left leg condition, and a right 
eye disorder, asserting that he has these conditions and that 
they are the result of motor vehicle accidents in service.  

Through correspondence, rating decisions, statements of the 
case, and supplemental statement of the case, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained.  Additional VA examinations are not warranted as to 
these conditions as there is sufficent competent medical 
evidence to decide the claims and there are no proven 
foundation facts that would permit a competent medical 
opinion as to a relationship between the conditions and 
service.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified as 38 C.F.R. § 3.159(c)(4)).  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

1.  Headaches 

Nearly everyone experiences a headache from time to time, and 
such is not necessarily indicative of a chronic disorder.  
The veteran's service medical records show a few isolated 
notations of headaches during service; the complaints of 
headaches were only acute symptoms of other conditions. A 
chronic headache disorder was not shown during service or for 
many years thereafter.  The Board notes that the veteran had 
complaints of headaches many years after service, and has 
given a history of having had the headaches since a motor 
vehicle accident in service.  His service medical records do 
not show that he sustained a head injury in a motor vehicle 
accident (other than a superficial left eyebrow laceration, 
the scar from which is service connected).  The fact that 
medical care professionals have recently transcribed the 
veteran's unsupported account of a head injury in a motor 
vehicle accident in service is not competent medical evidence 
of causality.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

Although the veteran contends that he has a headache disorder 
and such is related to service, as a layman he is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability.  Espiritu, supra. 

The weight of the credible evidence demonstrates that any 
current headache disorder began years after service and was 
not caused by any incident of service.  A claimed headache 
disorder was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  A cervical spine disorder 

The veteran contends he has a neck (cervical spine) disorder 
as the result of motor vehicle accidents during service.  The 
service medical records do not suggest any cervical spine 
disorder.  There is no evidence of cervical spine arthritis 
within the year after service as required for a presumption 
of service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   There has been a notation 
of degenerative joint disease of the cervical spine, although 
it is unclear if such is confirmed by X-rays.  

In any event, the weight of the credible evidence 
demonstrates that any current cervical spine disorder began 
years after service and was not caused by any incident of 
service.  The claimed condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

3.  A right eye condition 

During service the veteran sustained an abrasion of the 
cornea of the right eye when he had a foreign body in the eye 
in 1979; the service medical records do not indicate eye 
trauma at the time.  After the condition was treated with an 
eye ointment and patch, no further manifestations of the 
condition or other indication of any right eye pathology were 
noted during the rest of his first period of service, which 
ended in 1980.  The records from the veteran's second period 
of service, which lasted three years and ended in 1984, also 
failed to show any complaints of or treatment for a right eye 
disorder. 

The veteran also did not have any eye symptoms for years 
after his last period of service.  An acute chalazion of the 
right eye was noted in 1988.  Significantly, when seen at 
that time he had normal (20/20) vision in both eyes and the 
corneas were clear (i.e., there was no evidence of any 
residuals of the minor right corneal abrasion in service).  
There is no medical evidence to link the chalazion in 1988 to 
service, and in any event it appears that the chalazion has 
since resolved.  Myopia of the right eye was noted many years 
after service; myopia is refractive error, and thus 
specifically excluded from service connection.  38 C.F.R. 
§ 3.303(c).  

The veteran now claims that he has decreased visual acuity 
and photophobia secondary to a head or eye injury in service.  
In the mid 1990s a doctor transcribed the veteran's self-
reported history of these conditions starting after a claimed 
eye injury during service, and in September 1996 there was an 
assessment of likely optic nerve damage/atrophy of the right 
eye secondary to a motor vehicle accident with head/eye 
injury with associated field defect of the right eye and 
photophobia.  The contemporaneous evidence contradicts the 
veteran's statements given to doctors after service.  No 
right eye injury was shown during service other than the 
acute and transitory corneal abrasion.  A medical opinion 
based on an inaccurate factual premise has no probative 
value.  LeShore, supra; Reonal, supra.

The 1995 lay statements that the veteran was having problems 
with his eyes and had to wear sunglasses do not serve to link 
the veteran's current right eye disorder to his active duty 
service, since laymen have no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu, 
supra.

The weight of the credible evidence demonstrates that any 
current right eye disorder began years after service and was 
not caused by any incident of service.  The claimed condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  A left leg condition 

The veteran's service medical records show an abrasion of 
left leg in the 1983 motor vehicle accident, and he had some 
even earlier isolated complaints of left knee pain.  After a 
week or so following the 1983 left leg abrasion, no further 
symptoms of the abrasion of the left leg were noted during or 
after service.  The service medical records do not show a 
chronic left leg disorder, and the veteran was discharged 
from his last period of service in 1984.  There is no 
evidence of post-service left leg or knee pathology prior to 
the mid-1990s, many years after service.  An MRI showed a 
possible meniscus tear of the left knee in 1997.  There is no 
competent medical evidence linking any current left leg or 
knee pathology with service, and current recitations by 
doctors based solely on the lay history reported by the 
veteran are of no value.  LeShore, supra; Reonal, supra.

Although the veteran contends that he has a current left leg 
(knee) disorder and such is related to service, as a layman 
he is not competent to render an opinion regarding diagnosis 
or etiology of a disability.  Espiritu, supra.

The weight of the credible evidence demonstrates that any 
current left leg disorder began years after service and was 
not caused by any incident of service.  The claimed condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder (other than PTSD) is denied.

Service connection for PTSD is denied.

Service connection for headaches is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right eye disorder is denied.

Service connection for a left leg disorder is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

